DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0048048 (hereinafter referred to as Slafer).
Slafer, in the abstract, and in [0006], [0039], [0042], [0043], discloses a metal layer on a curved surface, wherein the metal layer is processed to form a curved shape (three-dimensional structure) as disclosed in figure 10 (reference 42), and in [0044]-[0045], Slafer teaches using a resist layer (polymer layer 46) and using a photolithographic process to pattern the polymer layer i.e., exposing through a photomask and developing the exposed photoresist layer to form a photoresist pattern that is used as the polymer mask to selectively etch the now revealed underlying metal layer through the polymer mask (photoresist pattern), wherein the etching can be wet etch or dry etch (plasma) and then removed the remaining the polymer mask (liftoff) to expose the metal pattern on the surface of the substrate (curved surface), wherein the metal pattern (reference 53 on the curved surface, figure 11) is not a single metal line but as illustrated more than one metal lines/wires (the claimed first metal wire, second metal wire), wherein the underlying substrate is an insulator (embedded insulator, adhered to the metal layer) with the metal wire on the curved surface (formation of claimed shell).  Slafer, in [0006], discloses that the metal pattern formed are incorporated in electrical circuitry, and as disclosed in [0041], the metal pattern formed are metal wires and/or electrical circuits and elements, and in [0056], discloses that the circuitry is in electronic circuits. (claims 1, 3-8, 11-12).  Slafer, in [0006], discloses that the curved surface is formed by stamping/molding, and in [0038], [0039], and in [0043], discloses the metal curved surface (substrate and metal) formed by the molding including injection molding or imprinting/mold techniques (claims 9-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0048048 (hereinafter referred to as Slafer) in view of U. S. Patent No. 4,840,654(hereinafter referred to as Pryor).
Slafer is discussed in paragraph no. 3, above.
The difference between the claims and Slafer is that Slafer does not disclose that the curved metal surface is a copper foil (claim 2).
Pryor, in col 8, lines 22-39, discloses that the metal foil is stamped (structured by stamping) and that the metal foil is copper foil.
Therefore, it would be obvious to a skilled artisan to modify Slafer by employing the process of using a copper foil for stamping into the desired structure as taught by Pryor because Slafer uses molding/stamping techniques to form the curved surface and uses metal layers to form the desired metal wire structures and Pryor teaches in col 8, lines 35-39, that although copper is preferable, any metal or its alloy can be used to form conductors (circuitry).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 102292252 discloses a three-dimensional circuit formed on a three-dimensional structure, wherein the circuitry is by photolithographically patterning the metal thin layer on the three-dimensional structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 18, 2022.